Court of Appeals
                         Sixth Appellate District of Texas

                                   JUDGMENT


Rocky Lee Ellinger, Appellant                         Appeal from the 276th District Court of
                                                      Marion County, Texas (Tr. Ct. No.
No. 06-14-00205-CR         v.                         F14503).     Opinion delivered by Chief
                                                      Justice Morriss, Justice Moseley and Justice
The State of Texas, Appellee                          Burgess participating.

       As stated in the Court’s opinion of this date, we find there was partial error in the
judgment of the court below. Therefore, we modify the trial court’s judgment by deleting the
assessment of attorney fees incurred during the revocation proceeding from the judgment,
leaving only the $300.00 in attorney fees that were assessed as part of appellant’s original plea
agreement. As modified, the judgment of the trial court is affirmed.
       We note that the appellant, Rocky Lee Ellinger, has adequately indicated his inability to
pay costs of appeal. Therefore, we waive payment of costs.


                                                      RENDERED APRIL 21, 2015
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk